In an action by a wife for a separation, the defendant husband appeals from an order of the Supreme Court, Nassau County, entered July 23, 1959, directing him, pendente lite, to pay plaintiff (1) $40 a week for the support and maintenance of herself and the two children of the marriage; (2) the monthly carrying charges of their home, which is owned by the parties as tenants by the entirety; and (3) a counsel fee of $350. In addition, plaintiff was given the exclusive possession of their home. Order modified by striking from the first and third ordering paragraphs the provision directing defendant to pay alimony at the rate of $40 a week, and by substituting therefor a provision directing defendant to pay alimony at the rate of $30 a week. As so modified, order affirmed, without costs. In our opinion, under all the circumstances, the award of $40 a week was excessive. This action should be tried expeditiously. Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.